IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

NIKKI LAVOIE, as Parent, Guardian, )
and NeXt-of-Kin of SOPHIE LAVOIE )
BOONE, a Minor Child, )
)
Petitioner, )
)
v. ) C.A. No. CPU4-15-003549
)
DANIEL BOONE, Father and Parent of )
SOPHIE LAVOIE BOONE, )
)
Respondent. )
Submitted: May 4, 2017
Decided: ]uly 7, 2017
Aaron C. Baker, Esquire Gregory A. Morris, Esquire
Baird Mandalas Brockstedt, LLC Liguori & Morris
6 South State Street 46 The Green
Dover, DE 19901 Dover, DE 19901
Aftom@/for Pefz`tz`oner Afz‘omeyfor Re¢jwnden!

OPINION ON REMAND
This matter is back before the Court for reconsideration of a Petition for Name
Change. On October 14, 2015, Sophie Lavoie Boone, by her next of kin, Nikki Lavoie,
brought a name change petition pursuant to 70 De/ C. C/J. 59 and Com¢ of Comwon P/eax Cz`w`/
Ru/e 87, to change the name of her minor child from Sophie Lavoie Boone to Sophie

LaVoieBoone.1 After a hearing, the Court issued a decision on December 21, 2015 denying

 

‘ Petitioner seeks to transfer her middle name Of “Lavoie” to her surname, “LavoieBoone.”

the petition. Upon appeal by Nikki Lavoie, the Superior Court remanded the matter for the
Court to reweigh the relevant factors in determining the best interest of the child, in
particular whether the name change would detrimentally expose the child to myriad of
questions and difficulties This is the Court’s decision following remand.

FACTUAL AND PROCEDURAL HISTORY

Sophie Lavoie Boone (“Sophie” or the “child”) is presently a seven-year-old rninor,
born on December 28, 2009. \X/hen this litigation commenced on October 14, 2015, Sophie
was five years of age. Sophie is the daughter of Daniel Boone (“Respondent”) and Nikki
Lavoie (“Pe titioner”); both parents have joint custody of Sophie. Sophie resides with
Petitioner in Wilmington, Delaware, while Respondent resides in Middletown, Delaware,
thus time with the child is not a relevant factor in this matter.

On October 14, 2015, Nikki Lavoie, filed a petition to change the name of her minor
daughter from Sophie Lavoie Boone to Sophie LavoieBoone. The object was to combine
the middle name “Lavoie” with the last name “Boone” to create the name “Sophie
LavoieBoone.” Petitioner contends the proposed name change would preserve and develop
Sophie’s relationship with her mother, enhance the child’s identity as part of the Lavoie
family unit, and “bring [Sophie’s] name into conformity” with Petitioner’s. On November 3,
2015, Respondent filed an answer objecting to the proposed name change, arguing it would
not be in the best interest of Sophie.

On November 16, 2015, the Court held a hearing on the Petition, and heard
testimony from Petitioner and Respondent. Petitioner testified that Sophie should have the

same surname as her custodial parent. Additionally, Petitioner testified that the proposed

name change is necessary so as to avoid confusionwith schoolsz, family, and friends.
Petitioner further testified that the proposed name change would allow Sophie to identify
with members of the Lavoie family, including her grandparents who played an important
role in her childhood.

Respondent testified that the name change only benefits Petitioner and not Sophie.
Respondent testified that it is not “our right” to change Sophie’s name without her consent
Furthermore, Respondent testified that Sophie can make the decision to change her own
name, if she desires to do so, when she becomes of age.

On December 21, 2015, the Court found that the proposed name change was not in
the best interest of Sophie. After balancing the relevant factors, this Court concluded:

“although granting the Petition would simultaneously alleviate the relatively

minor inconveniences experienced by the parents, and superficially execute

Ms. Lavoie’s desire to draw Sophie closer to her heritage, the change would

also detrimentally expose Sophie to the myriad questions and difficulties that

accompany a name change at such a critical stage in the child’s social

development.”3

On ]anuary 18, 2016, Petitioner filed an appeal to the Superior Court, arguing this
Court abused its discretion in denying her petition to change her daughter’s surname.

Specifically, Petitioner argued this Court’s conclusion that changing Sophie’s surname would

expose her to “myriad questions and difficulties” was not supported by the record.

 

2 “For example, [Nikki Lavoie] testified that when [Respondent’s] wife attempted to pick up Sophie from
summer camp, the counselors could not identify Sophie because [Respondent’s wife] asked for Sophie
Boone, but the counselors had listed her as Sophie Lavoie Boone. Apparently, this confusion occurred

because [Nikki Lavoie] insisted on registering Sophie as “Sophie Lavoie Boone” instead of “Sophie Boone.
L¢woz`e v. Boone, 2016 WL 5400298, at *1 (Del. Super. Sept. 15, 2016).

3 111 R€ Boom’, C.A. No. CPU4-15-003549, at 5 @el. Com. Pl. Dec. 21, 2015).
3

On September 15, 2016, the Superior Court issued a decision reversing this decision
The Superior Court agreed with the Court’s analysis under the “best interest of the child”
standard, finding it was supported by the record. However, the Superior Court disagreed
with the Court’s analysis that the name change would “detrimentally expose Sophie to the
myriad questions and difficulties,” and found that such conclusion was not supported by the
record.4 Because the Superior Court could not determine how heavily this Court relied on
this consideration, the matter was remanded for reconsideration and reweighing of the
relevant factors.
DISCUSSION
As stated above, petitions to change the name of a minor are provided in 70 De/. C.
C/y. 59 and Cozm‘ 0f Comwon P/em Cz`vz’/ Rz¢/e 87. However, these provisions do not provide a
standard for analysis, but this Court has held that when considering such a petition it shall be
analyzed using the “best interest of the child” standard.5 Accordingly, the Court shall
consider the following factors:
(1) The parents financial support for the child;
(2) The level of the parent’s contact with the child;
(3) The length of time that a surname has been used for or by the child;
(4) Whether there are any acts of misconduct by one of the child’s parents;
(5) Whether the surname is different from the surname of the child’s
custodial parent;
(6) The child’s reasonable preference for a surname depending on a child’s
age;
(7) The effect of the change of the child’s surname on the preservation
and development of the child’s relationship with each parent;

(8) The degree of community respect associated with the child’s present
surname and proposed surname;

 

4 See Boone, 2016 WL 5400298, at *4.
5 §ee 111 Re Gz'bbt, 2008 WL 5160141, at *4 (Del. Com. Pl. July 9, 2008).

4

(9) The difficulties, harassment, or embarrassment that the child may
experience from bearing the present or proposed name; and

(10) The identification of the child as a part of the family unit.6

In the instant matter, based upon the record developed at the November 16, 2015
hearing, it is undisputed that Respondent and Petitioner each provide financial support lt is
also undisputed that both parents maintain contact with Sophie, and there are no records of
misconduct Accordingly, l find no basis to address factors one, two, and four in this
analysis.

With regard to the remaining factors, the record supports the following:
(3) T/ee length of time fhal‘ a mmawe bar been medfer er by I/ye ebz`/d. The child is presently seven
years of age. At this stage of development, the child generally begins to develop a sense of
identity and personality with her friends and school.7 However, because Sophie has used
both names, it is difficult to conclude with certainty that a change of name would have any
significant impact.
(5) W/eefher the .tz¢mame z`i dzyj?zrewfrom the wmame 0f f/Fe cbi/dfr euefodz'a/pezreni. Sophie’s parents
both take an active role in Sophie’s life; however, Sophie’s surname differs from Petitioner’s,
with whom Sophie resides and spends a majority of her time. This difference could

conceivably cause confusion and questions when there is an interaction with schools,

medical personnel, and other authorities

 

6 Id. at *3-4.

7 Lfee Diane N. Ruble et al., T/ee Dez)e/epmem‘ oft/w Soez'ez/ feéf 29 (Mark Bennet & Fabio Sani eds., 2004>. (“Self-
concept development begins in early childhood and continues through adolescence and adulthood. This self-
concept consists of both a personal self (a sense of self as different from the other) and a social self (a sense
of self as connected to the other). This latter social self consists of not only the selves present when
interacting with family and friends, but also with the selves that are a product of the child’s membership in
particular social groups.”)

(6) Tne e/n`/d’§ reayena!a/e preference far a inrnarne. At the time of the hearing, Sophie was six-
years-old and unaware of these proceedings; therefore, there is no basis on which to
conclude she has a reasonable preference for either surname.

(7) T/ye efeel of ine change of the e/n'/d’r yarnanze on fne preservation and dene/epnzenl af the enz`/d’i
re/aa'enJ/np n/z`f/y earn parent. At this stage and since Sophie has used both names, a change of
name is likely to have little effect on the child’s relationship with either parent.

(8) T/ae degree of eonnnnnz'§/ reJQt)eet arierz'al‘ed nar/9 the enz`/d’i prerenf farnanze and prepared enrnarne.
Based upon the evidence, there is no basis to conclude either surname elicits a lack of
respect within the community

(9) T/ae dzj?ea/fz`ei, narai‘.rrnenz‘, er ern/aan'a.r¢')?:enr thai Ine e/n`/d rn@/ experience frern bearing the presen! 0r
prepared narne. While l previously concluded that a change of name would expose the child to
a myriad questions and difficulties, a re-examination of the record does not reveal significant
testimony on this issue. ln fact, the record indicates the one difficulty experienced as a result
of Sophie’s present surname occurred when Nikki Lavoie, insisted on registering her
daughter under the name “Lavoie Boone” instead of “Boone.”

( 7 O) Tne identzj’z`eafz`on off/de eni/d ar a pari off/defann`§/ anz'z‘. lt is undisputed that both parents are
positive role models in Sophie’s life, who actively participate in her education and
upbringing. Therefore, there is no basis that the name change would affect Sophie’s identity
within her immediate family unit. ln balancing the relevant interest, there must be some
weight given to the issues of interaction with schools, medical appointments, and other

necessary activities which require the identification of the child with the custodial parent. lt

is not difficult to understand that if one must explain their relationship to the child each time
one of these encounters occurs, a level of uncertainty within the family unit is raised.

The evidence in the record reflects two parents who care deeply for their child, and
who want the best for her_how they reach this position lies their difference There can be
no doubt that this child is fortunate to have such parents, but their failure to agree on this
issue is the divide. This issue is of such importance that the Delaware General Assembly, in
pending legislation, has felt a public need to provide guidance.8 This legislation_which has
passed both Houses and is pending signature by the Governor_provides that when a parent
files a petition, as such pending in these proceedings, there is a preference that the child’s
name be hyphenated to include both parents’ surnames.

The evidence shows that Sophie spends a majority of her time with Petitioner.
Petitioner further testified_and the Court agrees-that the name change would allow
Sophie to connect with a larger family unit. Additionally, the name change would alleviate
the inconveniences experienced by the parents. Furthermore, there is no evidence before
the Court that granting the name change would cause Sophie more harm than benefit

Accordingly, l find that the petition shall be granted in part.

 

8 5a Del. H.B. 178, 149th Gen. Assem. (2017).

CONCLUSION
For the reasons stated above, Sophie Lavoie Boone’s Petition for Name Change is
hereby GRANTED in part. Consistent with the proposed legislation the name shall be
hyphenated as follows: “Sophie Lavoie-Boone.”

IT IS SO ORDERED.